DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on October 18, 2021:
Claims 1, 4, and 7 are amended.
Claims 1-9 are pending.

Response to Arguments
In response to the remarks filed on October 18, 2021:
a.	The double patenting rejections are withdrawn in view of the Terminal Disclaimers filed on October 12, 2021.
b.	The 35 U.S.C. 101 rejections of the pending claims are withdrawn in view of Applicant’s amendment and remarks.
c.	Applicant’s remarks regarding the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are moot in view of a new ground of rejections presented hereon.
 
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated 18 August 2021, and 18 October 2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Biebesheimer et al. (Pub. No. WO 02/063514, published on August 15, 2002; hereinafter Biebesheimer) in view of Tran (Pub. No. US 2007/0136264, published on June 14, 2007).

Regarding claims 1, 4, and 7, Biebesheimer clearly shows a method (Abstract); a search system, comprising: at least one memory storing instructions; and at least one processor configured to process the instructions to 5perform the method; and a non-transitory recording medium storing a program, the program causing a computer to perform the method (Figure 5); wherein the method comprising:
receiving a current user query for requesting resources and said user context vector associated with said current user query; and applying resource indexing functions to map each user query and associated context vector to a subset of resources from a resource library; and, generating a response set including said subset of resources that are most relevant to said user's query, [Page 10]. Figure 5 shows the value resource parameter data elements are preset by the user's know context, prior history of selecting from resources identified by the system, and potentially by corporate/organisational policy implemented through the system. By making these additional specifications, the user is enabled to increase the relevance of the resource response set based upon their current situation and personal preferences. When finished with these specifications, the user may double click to close this box 235 and return to the Attribute Value Workspace 231. This step can be repeated for as many attribute values as the user would like to refine and may be executed either before or after the search is conducted, [Page 33]. See further Fig. 10 and texts); 
in response to a user operation input after outputting the search results, raising a relevance level that is to be used in a subsequent new search (Receiving said user interaction data and a distance metric for associating closeness of said user interaction data; and, clustering said user interaction data according to said distance metric to determine new user contexts and associated attributes for use in subsequent resource searches initiated by users in said system, wherein improved query definition and resource lookup results from said new determined user context attributes. Said distance metric may include determining closeness of parameters of said user interaction data, a closeness parameter including similarity of result sets of a user query, [Page 11]. The customer self service system implements an n dimensional context vector 25', derived from the combination of user context and previous interaction with the system, to map specific contexts to specific resources. This increases the relevance of search results for a given user in their current context without requiring the user to explicitly train the system. Inferences and conclusions are made regarding both the individual user's preferred resource characteristics and those of a common set of users. These are used as input to the sub-processes described above to modify the iconic interfaces presented to each particular user for their subsequent search, [Pages 42-43]. See further Fig. 10 and texts);  
Tran then discloses:
in response to a user operation input after outputting the search results (The retrieved documents are shown to the user according to the preference values in the current profile. The assistant tracks the user's behavior concerning the documents retrieved in both surfing and query modes. After each search cycle in the surfing mode, the retrieved documents are proposed to the user who can decide to refuse or accept each of them, [0108]), raising a relevance level that is to be used in a subsequent new search (The profiler transparently captures the user activities, and based on the actions taken as well as the time taken to perform the action, allows the electronic assistant of FIG. 4 to predict next user actions based on past observations and hypothesis. In this manner, the assistant keeps tracks of the evolution of the user's interests by maintaining a dynamic profile that takes the user's behavior into account. The specificity of the profile increases with the user's awareness about the available information and how to get it. The possibility of a relevance feedback is particularly important in the context of the final system. Using the user's profile, the assistant can in turn launch specialized agents to navigate through the network hunting for information of interest for the user. In this way, the user can be alerted when new data that can concern his interest areas appear, [0108]);
when a record in the storage that satisfies the set relevance level is newly found in the subsequent new search, calculating a similarity of the newly found record with the one or more records that have already been searched as the search results, when the calculated similarity is not less than a predetermined threshold value, 15excluding the newly found record from the search results (After each search cycle in the surfing mode, the retrieved documents are proposed to the user who can decide to refuse or accept each of them. The rejected documents are stored in a database and successively compared with the sets of incoming documents in order to refine the boundaries of the search. Thus, if items in the incoming set are found similar to some of the rejected documents, the assistant discards the former, [0120]-[0121]. It is clear that when a subset of incoming documents is determined to be similar to the rejected documents, the similarity of the subset is compared and determined to be equal to or greater (not less) than that of the rejected document, thus, the subset is excluded from the subsequent search results).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Tran with the teachings of Biebesheimer for the purpose of successively refining search results based on determined user interest and result characteristics matching the user interest.
Regarding claims 3, 6, and 9, Tran further discloses the user operation is an input of a second search condition, and 25the search method comprises: increasing the relevance level when a range of search results corresponding to the second search condition is narrowed than that corresponding to the first search condition (The rejected documents are stored in a database and successively compared with the sets of incoming documents in order to refine the boundaries of the search. Thus, if items in the incoming set are found similar to some of the rejected documents, the assistant discards the former. As a consequence the documents proposed to the user are closer to his actual interests, [0121]).
Claims 2, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Biebesheimer in view of Tran and further in view of Balakrishnan et al. (Pat. No. US 6182038, published on January 30, 2001; hereinafter Balakrishnan).

Regarding claims 2, 5, and 8, Balakrishnan then discloses:
functioning as a plurality of sub-search units, each of which performs a search using different relevance level; and 20selecting one sub-search unit in accordance with the pre-set relevance level to perform the searching (the second part 50 of the operating system 44 can send the CD phoneme network to at least two search engines simultaneously. The confidence levels of accuracy of the at least two search engines are compared and the search engine with the highest confidence level of accuracy is selected to operate the first application 52, [Column 5, Lines 32-51]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Balakrishnan with the teachings of Biebesheimer, as modified by Tran, for the purpose of selecting a search engine matching a user’s preference of relevancy to determine results of interest.

Relevant Prior Art
The following references are deemed relevant to the claims:
Bailey et al. (Pub. No. US 2008/0133505) teaches when the user has identified the concept of interest, the search results page permits user interactivity. If the user clicks on any of the content or subpanels within a given concept, the system responds with one or more actions. Actions can include, but are not limited to, presenting the user with the source site or page associated with the clicked element, automatically running a new search with narrower terms based on the clicked element or concept, or presenting another conceptual results page that is narrowed to the particular clicked element or concept and provides more in-depth information than is provided in the search results page.
Kapur et al. (Pub. No. US 2006/0167896) teaches in addition to the feedback buttons described above, the assisted search module may solicit specific user input to help modify the search. Suppose the user's query is simply "java." The assisted search module might display the names of superunits to which the unit "java" belongs and prompt the user to select one; this information can then be used, e.g., to compose suggestions based on the selected superunit or to select a property to search. The assisted search module may also propose several options for modifying the search (including, e.g., any combination of suggested queries, broader or narrower searches, or searches in different properties) and prompt the user to select an option to try.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SON T HOANG/Primary Examiner, Art Unit 2169       
January 12, 2022